DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Anton” et al. [US 2016/0344550 A1] in view of “Bigelow” et al. [US 9373219 B2], and further in view of “Tadie” [US 2019/0372755 A1]. 
REGARDING CLAIMS 1, 11 & 18. Anton disclose A method, media and system comprising: 
one or more processors; a memory; and a ledger node stored in the memory and executable by the one or more processors to support a distributed ledger, the ledger node configured to: 
generating a device configuration ledger block of a storage device; and storing the device configuration ledger block on a node of a distributed ledger [see FIG.3.1, where Anton disclose a profile server storing profile data (pa,0019—0021)]; 

Anton does not; but, Bigelow analogues art, disclose generating configuration data based on initial assembly of components, and detecting activation of the device [see configuration database 18 (FIG.1), load Config. 102 and allow operation 120 (FIG.2), also FIG.4 of Bigelow]; 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date of the invention to modify the system of Anton by incorporating the assembly and activation teaching of Bigelow for the benefit of verifying the integrity of remote gaming machines.

Anton in view of Bigelow further disclose,
in response to detecting the activation of the device, generating a current distributed ledger block based on current assembly of components of the storage device [Anton disclose computing device root hash (see steps 3.404, 3.704, 3.904 of FIGS. 3.4, 3.7 and 3.9)]; 
Anton disclose comparing hashes of device root with profile root (Abstract; see steps 3.410, 3.710 and 3.910 of FIGS. 3.4, 3.7 and 3.9)]; and 
in response to determining that the current distributed ledger block does not match with the device configuration ledger block disabling the operation of the device [see steps 3.412-3.414, 3.712-3.714, 3.912 (specifically 3.914 and 3.916, where authentication request is denied and user profile is locked)].

Anton/Bigelow may not expressly disclose; but, Tadie, analogous art, disclose distributed ledger block [see Abstract; FIGS.1, 2, 5A-B, where Tadie disclose distributed ledger technology]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date of the invention to modify the system of Anton/Bigelow by incorporating the distributed ledger of Tadie for the benefit of implementing blockchain technology that inproves accuracy in environments with dynamic standards.
 
Anton in view of Bigelow, and further in view of Tadie further disclose claims 2—4, and 12—14. The method, medium further comprising wherein comparing the current distributed ledger block with the device configuration distributed ledger block [see Abstract; FIGS.1, 2, 5A-B, where Tadie disclose distributed ledger technology] further comprising: comparing a device configuration hash based on initial assembly of components of the storage device with a Anton disclose comparing hashes of device root with profile root (Abstract; see steps 3.410, 3.710 and 3.910 of FIGS. 3.4, 3.7 and 3.9)]; generating the device configuration hash based on configuration of the initial assembly of components of the storage device and initial component registry of the storage device; and generating the current hash based on current configuration of the assembly of components of the storage device and current component registry of the storage device [Anton disclose computing device root hash (see steps 3.404, 3.704, 3.904 of FIGS. 3.4, 3.7 and 3.9)] [see configuration database 18 (FIG.1), load Config. 102 and allow operation 120 (FIG.2), also FIG.4 of Bigelow]. The motivation to combine is the same as that of claim 1 above.

Anton in view of Bigelow further disclose claims 5 and 15. The method, medium further comprising storing the device configuration distributed ledger block on the storage device [see FIG.3.1, where Anton disclose a profile server storing profile data (par. 0019—0021); see also Abstract; FIGS.1, 2, 5A-B, where Tadie disclose distributed ledger technology]. The motivation to combine is the same as that of claim 1 above.

Anton in view of Bigelow further disclose claims 6, 7, 16, 17 and 20. The method, medium, system, further comprising: in response to determining that the current distributed ledger block does not match with the device configuration distributed ledger block, [1] initiating an audit of the device configuration [Anton/Bigelow disclose auditing]; and [2] deactivating the device [see steps 3.412-3.414, 3.712-3.714, 3.912 (specifically 3.914 and 3.916, where authentication request is denied and user profile is locked); see also Abstract; FIGS.1, 2, 5A-B, where Tadie disclose distributed ledger technology]. The motivation to combine is the same as that of claim 1 above.

Anton in view of Bigelow further disclose claim 8. The method of claim 1 further comprising: detecting removal of a component of the storage device; and in response to detecting the removal of the component of the storage device generating a new current hash based on configuration and registry of the components of the storage device [Anton disclose computing device root hash (see steps 3.404, 3.704, 3.904 of FIGS. 3.4, 3.7 and 3.9)] [Bigelow discloses detecting removal of (at least) game, etc…]. The motivation to combine is the same as that of claim 1 above.

Anton in view of Bigelow further disclose claims 9 and 10. The method of claim 1, further comprising: performing an audit of the current configuration of components of the storage device in response to a predetermined event; and generating a current hash based on configuration and registry of the components of the storage device resulting from the audit, wherein the predetermined event is an indication of grey market activity for a component of the storage device [Anton/Bigelow disclose auditing] [Anton disclose computing device root hash (see steps 3.404, 3.704, 3.904 of FIGS. 3.4, 3.7 and 3.9)]. 

Anton in view of Bigelow further disclose claim 19. The system of claim 18 wherein the ledger node is further configured to compare the current distributed ledger block with the Anton disclose comparing hashes of device root with profile root (Abstract; see steps 3.410, 3.710 and 3.910 of FIGS. 3.4, 3.7 and 3.9)] [see configuration database 18 (FIG.1), load Config. 102 and allow operation 120 (FIG.2), also FIG.4 of Bigelow]. The motivation to combine is the same as that of claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434